Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 13, 27 and 34 have been amended and claims 9, 24 and 31 canceled as requested in the amendment filed on April 25, 2022. Following the amendment, claims 1, 7, 11-13 and 21-23, 25-30 and 32-34 are pending in the instant application.
2.	Claims 1, 7, 11-13 and 21-23, 25-30 and 32-34 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	New grounds of rejection are set forth below. 

Claim Objections
5.	Claims 1, 21 and 28, as well as claims that depend from these claims, are objected to because of the following informalities:  the claims refer to the biomarkers by reference to a number. In an effort of clearance of the claimed subject matter, it is suggested that the biomarkers are identified by reference to their chemical formulas, see claims of the allowed parent patent application. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 21-23, 25-30 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 28 are vague and indefinite for encompassing Biomarker 11 of m/z of 842.66 and Biomarker 3 of m/z of 602.40, respectively. Briefly, the specification does not define these biomarkers with respect to them being relevant to determination of Alzheimer’s disease within the specification as originally filed. It appears that the intended Biomarkers relevant to AD are 842.61 and 602.44, respectively. This affects all depending claims. 
	
Conclusion

	7.	Claims 1, 7 and 11-13 are objected to. Claims 21-23, 25-30 and 32-34 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
June 29, 2022